Citation Nr: 1633897	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a hearing was held before a Decision Review Officer (DRO) at the RO; in May 2016 a videoconference hearing was held before the undersigned; transcripts of both hearings are in the Veteran's record.  

The Veteran had also initiated appeals seeking a compensable rating for bilateral hearing loss and challenging the propriety of termination of VA pension benefits, but did not perfect the appeals in those matters following the issuance of September 2014 and May 2015 statements of the case (SOCs).  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran seeks service connection for IHD on the basis that such disease is due to his exposure to herbicides in service.  Under 38 U.S.C.A. § 1116, if a Veteran who was exposed to an herbicide agent (to include Agent Orange) during active naval service contracts certain enumerated diseases (to include IHD) to a compensable degree, such disease may be presumed to be service connected even though there is no record of such disease during service.  Veterans who served in Vietnam (including on land or in inland waterways) during the Vietnam Era are presumed to have been exposed to herbicides/Agent Orange in service.  See 38 C.F.R. §§ 3.307, 3.309(e).  It is not in dispute that the Veteran has a diagnosis of IHD/coronary artery disease.  If his exposure to herbicides were to be established, such would be dispositive.  
The Veteran asserts that he was exposed to herbicides/Agent Orange during his service on the USS Bristol County (LST-1198) and the USS Coral Sea (CV-43).  The record reflects that the Veteran was stationed aboard the USS Bristol County from March 1975 to about April 1975 and the USS Coral Sea from July 1975 to about April 1977.  He has submitted a news article that purportedly shows barrels of Agent Orange being airlifted off the deck of the USS White Plains in 1970, and asserts that such evidence supports a finding that Agent Orange was also on both of the ships he served.  At the October 2013 DRO hearing, he testified that on one occasion while he was aboard the USS Coral Sea, some type of chemical spilled from a barrels.  At the May 2016 Board hearing, he testified that on multiple occasions during his service on the USS Coral Sea he was in an area below the flight deck and saw orange and red barrels stored; he further testified that a lieutenant told him that the barrels contained Agent Orange.  He also alleges exposure to herbicides when his ship was off the coast of Cambodia.  

A June 2013 formal finding from the Joint Services Records Research Center (JSRRC) indicates that there was insufficient information in the record to corroborate the Veteran's assertion that he was exposed to Agent Orange in Cambodia.  There is no such finding regarding his alleged exposures to herbicides on the USS Bristol County and USS Coral Sea.  Necessary development has not been completed, and a remand for verification of the Veteran's allegations is necessary.  

Additionally, during the May 2016 hearing, the Veteran testified that G.B., M.D., (who was his private provider, but now works for VA), had provided a nexus opinion that relates his IHD to his service.  As he has identified pertinent evidence that is outstanding, such evidence must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to provide the identifying information and releases necessary for VA to secure the records of private evaluations and/or treatment he received from Dr. G.B., to specifically any medical opinions regarding the etiology of his IHD.  The AOJ should secure complete records of all such evaluations and/or treatment.  If Dr. G.B. does not respond to an AOJ request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records were received.  If the records are received and do not include an opinion regarding the etiology of his IHD, he should be afforded the opportunity to secure such opinion from Dr. G.B., and submit it for the record.  The AOJ should also secure for the record complete updated (any not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his IHD.  

2. The AOJ should also arrange for exhaustive development to verify each of the Veteran's allegations of exposure to herbicides during service on the USS Bristol County (LST-1198) from March 1975 to about April 1975 and the USS Coral Sea (CV-43) from July 1975 to about April 1977, to include research whether or not tactical herbicides/Agent Orange were transported on the USS Bristol County and/or the USS Coral Sea while the Veteran aboard those vessels.  The AOJ should then make formal findings of fact for the record regarding whether or not the Veteran was exposed to herbicides in service with respect to each mode of exposure alleged (describing the development/research conducted).

3. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

